Citation Nr: 1044362	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-29 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Portland, Oregon.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a request for TDIU, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim, or, if the 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  Here, the record reasonably raises a claim that the 
Veteran is unemployable due to his service-connected PTSD.  As 
such, TDIU is deemed a component of the instant appeal, as 
reflected on the title page of this decision.



FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.

2.  Resolving reasonable doubt in the Veteran's favor, the 
competent evidence demonstrates that the Veteran is unable to 
secure or follow substantially gainful employment as a result of 
his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 70 percent, 
but no higher, for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In this case, a VCAA letter in June 2008 apprised the Veteran of 
how to substantiate the claims and explained the division of 
responsibilities between VA and a claimant in developing a claim.  
The Board further notes that the letter also notified the Veteran 
that a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The claim was thereafter readjudicated, curing any 
timing defect.  Accordingly, no further development is required 
with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of 
his claims.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  In this case, VA treatment records, private treatment 
records, VA examinations, and a transcript of a hearing before 
the undersigned are of record.  The Veteran has not identified 
any outstanding pertinent evidence to be obtained.

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

IR-PTSD

Background

By an April 2006 rating decision, the RO granted service 
connection for PTSD, and assigned a 30 percent rating, effective 
June 20, 2003.  The Veteran appealed, asserting that his 
disability warranted a higher rating.  

The Veteran submitted treatment records from Kaiser Permanente 
dated from February 2002 to April 2003.  Such records reflected 
reported symptoms of sleep difficulties, anxiety and depression 
treated with medications.  A February 2003 record noted diagnoses 
of dysthymic disorder, mild bipolar depressive disorder, and 
cognitive impairment.  At an April 2003 visit, the Veteran 
reported symptoms of avoiding social contact more frequently, 
periods where he "spaces out" while thinking about the past, 
losing track of time, and dysfunctional short term memory.  
Mental status examination showed that eye contact, speech and 
behavior were within the normal limits and the Veteran was 
appropriately dressed and groomed.  He was fully oriented and his 
mood was noted to have improved from previous visits.   

VA treatment records dated from October 2002 to July 2003 noted 
treatment for mental health.  At an April 2003 intake assessment, 
the Veteran endorsed current symptoms of depression, weekly 
suicidal thoughts without intent, low energy, anhedonia, panic 
and anxiety, excessive worry, poor memory and concentration, 
obsessive thoughts, and compulsive collecting of books, songs and 
stamps.  He also reported nightmares, fear of leaving the house, 
problems with anger, and socially avoidant behavior.  The Veteran 
was married and reported that he had one friend whom he saw on a 
weekly basis.  He had not been able to work since 2000.  Mental 
status examination indicated that the Veteran was alert and 
attentive but had psychomotor retardation.  Speech had normal 
rate and rhythm, and language was intact.  Affect was blunted, 
restricted, and constricted and mood was dysphoric.  His thought 
processes contained no unusual content, and the evaluator noted 
suicidal ideation without plan.  His insight was limited, 
judgment was good, and memory was intact.  Diagnoses of anxiety 
disorder, chronic PTSD, obsessive-compulsive disorder, social 
phobia, depressive disorder, and major depression, were provided.  
A Global Assessment of Functioning (GAF) score of 42 was 
assigned.

The Veteran was afforded a VA psychological examination in August 
2003.  He reported that he lived with his wife and was able to 
dress, bathe and groom himself but his wife paid the bills.  The 
Veteran reported that he had stopped reading as it became 
difficult to track the story.  He also withdrew from social 
contacts.  The Veteran endorsed symptoms of nightmares, 
depression, thinking about Vietnam experiences, discomfort in 
crowds, difficulty trusting others, exaggerated startle response, 
avoidance of people, places, and events that remind him of 
Vietnam, hypervigilance, and poor concentration.

Mental status examination reflected speech that was fluent with 
intact syntax and grammar, but his report was disorganized and 
vague and he sat with a vacant stare throughout much of the 
examination.  Cognitive functioning appeared to be mildly 
impaired but no signs of psychosis were noted.  Psychomotor 
behavior was slow, affect was flat, and mood was dysthymic.  The 
Veteran denied suicidal and homicidal ideation, intention, and 
plan.  Recall testing demonstrated some deficits.  Diagnoses of 
chronic, mild PTSD, depressive disorder not otherwise specified, 
and cognitive disorder not otherwise specified.  A GAF score of 
45 was provided.

An April 2004 psychological evaluation by C. E. D., Psy.D./CFNP 
from Kaiser Permanente noted diagnoses of chronic dysthymia, 
cognitive impairment, and anxiety disorder.  It was indicated 
that the Veteran had been evaluated two times in the last three 
years for continuing cognitive decline, with complaints of short 
term memory dysfunction, inability to retain new information, 
easy agitation, inability to cope with stress, panic, depression, 
and ongoing anxiety.

The Veteran was afforded another VA psychiatric examination in 
June 2008.  At that time, he reported that he felt sullen and 
irritable, and he also felt like he could not be with others.  
The Veteran also complained of poor memory, difficulty with 
sleep, a tendency to forget to perform tasks such as bathing or 
taking medications, and an inability to manage the family 
finances.  Mental status evaluation showed that his affect was 
flat and that he was a poor historian.  Hygiene and grooming 
appeared to be within the normal limits and the Veteran denied 
suicidal or homicidal ideation.  There were no signs of psychosis 
and the Veteran had no difficulties communicating with the 
examiner.  The Veteran was also severely impacted by his mood 
disorders.  He continued to meet the diagnostic criteria for 
chronic, mild, PTSD, with symptoms of survivor's guilt, 
irritability, sleep problems, and memory and concentration 
difficulties attributed to that diagnosis.  A GAF score of 40 was 
provided.

The Veteran's wife submitted a statement indicating that the 
Veteran's symptoms were getting progressively worse.  She stated 
that the Veteran had difficulty sustaining a line of thought, was 
easily distracted, difficulty reading, confusion, frustration, 
agitation, anxiety, flashes of anger, and needing things 
repeated.

VA hospitalization records from May 2009 indicated that the 
Veteran was followed by Dr. D at Kaiser Permanente for diagnoses 
of depressive disorder and anxiety disorder.  The discharge 
summary indicated that the Veteran had been admitted for recently 
worsened depression and decreased resistance to thoughts of 
suicide.  He also endorsed symptoms of anhedonia, worsened guilt, 
diminished energy, worsened concentration, panic attacks, 
anxiety, nightmares, and auditory hallucinations.  The Veteran's 
long-standing history of compulsions, including collecting books 
was also noted.  Mental status examination at discharge indicated 
that the Veteran was appropriately dressed with good grooming and 
hygiene.  Speech was spontaneous, coherent and had normal 
prosody.  Thoughts were linear and content was appropriate and 
future-oriented, with no evidence of suicidal or homicidal 
ideation.  Cognition was grossly normal and judgment and insight 
were fair to good.  A GAF score of 55 was provided at discharge.

The Veteran submitted a psychological evaluation performed by 
F.P.C., Ed.D., dated August 2010.  The doctor reviewed the 
Veteran's VA and Kaiser Permanente records, as well as 
interviewed the Veteran's wife as part of his examination.  
Mental status examination revealed a markedly anxious mood, and 
substantial latency in responding to questions.  The Veteran 
admitted to auditory hallucinations of chirping birds, had 
difficulty recalling dates as well as accurately providing 
historic information.  He also exhibited intense anxiety, flat 
affect, and responses to questions were markedly limited.  The 
Veteran's wife indicated that the Veteran experienced nightmares, 
and disturbed sleep.  

The doctor noted that review of the Veteran's records indicated 
symptoms of high anxiety, gross impairment of thought processes 
and communication, persistent hallucinations, grossly 
inappropriate behavior, occasional threat of self-harm, inability 
to perform activities of daily living, disorientation to time and 
place, severe memory problems, severe obsessive-compulsive 
behaviors, and instability of mood.  Diagnoses of chronic, severe 
PTSD, panic disorder with agoraphobia, obsessive-compulsive 
disorder, and chronic severe major depressive disorder with 
psychotic features were provided.  A GAF score of 35 was 
assigned.  The doctor also opined that the combined impact of the 
Veteran's conditions had resulted in marked restrictions of 
activities of daily living and extreme difficulties in 
maintaining social functioning.

An August 2010 letter from the VA Medical Center indicated that 
the Veteran received treatment for PTSD, panic disorder, 
obsessive-compulsive disorder, and major depressive disorder at 
the VAMC, as well as was enrolled in an intensive outpatient 
program for stabilization of chronic suicidal ideation and 
development of cognitive-behavioral skills.

Finally, the Veteran was afforded a hearing before the 
undersigned in September 2010.  He testified that he had sleep 
difficulties, discomfort in social situations, problems with 
memory, panic attacks at least once a week, ability to make 
decisions, problems with concentration, depression, and pervasive 
thoughts.  He also testified that while he and his wife ran a 
print shop business for 28 years, he had long since lost the 
ability to perform as a full partner in their business and 
ultimately they had to sell the business in 2002.  The Veteran's 
wife also testified that the Veteran was extremely uncomfortable 
in social situations, and preferred to stay home in the basement.  
She also stated that the Veteran would not clean himself, put on 
clean clothes, or prepare food other than plain rice, unless she 
reminded him to clean himself or cooked for him.  

Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  Where a Veteran has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the claimant's capacity for adjustment 
during periods of remission.  VA shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  When evaluating the level of disability 
from a mental disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
under the General Rating Formula for Mental Disorders.  

A 30 percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, or recent 
events).

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired  abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
symptoms such as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to symptoms such as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

Throughout the rating period on appeal, the Veteran's PTSD has 
been rated as 30 percent disabling, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Review of the medical evidence of record shows that the Veteran's 
PTSD has been characterized primarily by complaints of difficulty 
sleeping, nightmares, pervasive thoughts, avoidance, intolerance 
of crowds, some hypervigilance, depression, anxiety, excessive 
worry, suicidal ideation, flat affect, difficulty recalling 
dates, inability to perform activities of daily living, 
disorientation to time and place, severe memory problems, severe 
obsessive-compulsive problems, instability of mood, and social 
isolation.  Additionally, the Veteran reported that he preferred 
to spend time in the basement rather than leave the house, which 
caused him significant anxiety.  Moreover, his wife testified 
that unless she reminded him to bathe or wear clean clothes, he 
would not take the initiative to do so.  Finally, both the 
Veteran and his wife indicated that it had been years since the 
Veteran was able to function as a partner in their print shop 
business, eventually leading to them selling the business in 
2002.  

The above-described symptoms are found to be commensurate with a 
70 percent disability evaluation under the general rating 
formula.  Indeed, the objective findings clearly indicate 
deficiencies in mood, as well as near-continuous depression.  
Moreover, the Veteran's wife credibly testified that he needs 
significant reminders in order to maintain his hygiene.  
Furthermore, his work history indicates an inability to adapt to 
stressful circumstances.  Additionally, the record demonstrates 
some suicidal thinking and isolative behavior which impedes the 
Veteran from establishing effective social relationships.  Given 
these factors, and also in light of the GAF scores signifying 
serious symptoms, and, in the case of the 35 score shown in 
August 2010, is demonstrative of major impairment in several 
areas.  For all of these reasons, then, a 70 percent rating is 
warranted throughout the entirety of the rating period on appeal.

While a 70 percent evaluation is justified, the record does not 
support a 100 percent rating for any portion of the rating period 
on appeal.  Indeed, the evidence as described in pertinent part 
above revealed no evidence of persistent delusions or 
hallucinations, and failed to show that the Veteran was a 
persistent danger of hurting himself or others.  Indeed, while 
suicidal thinking was reflected at times, he also denied such 
thoughts in numerous other reports of record, and he had not 
endorsed homicidality.  There is also no showing of memory loss 
for names of close relatives, own occupation, or own name.  
Additionally, while he has reported some intermittent auditory 
hallucinations involving hearing birds chirping, he has denied 
hearing voices.  

The GAF scores of record, while in some cases in low as 35, do 
not here support a 100 percent evaluation because the underlying 
symptoms shown in such reports are not commensurate with the 
criteria for a 100 percent rating, creating an internal 
inconsistency in such reports.  Thus, the GAF scores, while 
supportive of a 70 percent rating, are not deemed probative as to 
question of whether a 100 percent evaluation is warranted.  
Moreover, it is noted that the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is not 
dispositive of the percentage rating issue; rather, it must be 
considered in light of the actual symptoms of a psychiatric 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).

In sum, a 70 percent evaluation is warranted but a higher rating 
to 100 percent is not.  Indeed, total social and occupational 
impairment has not been shown in the record.  The Veteran remains 
married, has essentially normal speech, is able to perform 
essential activities of daily living, and engages in some hobbies 
such as assembling models and collecting stamps and other 
objects.  He also has a friend that he meets in person each week.  

The Board notes that in reaching the above conclusions, the 
benefit of the doubt doctrine has been appropriately applied. See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular 
evaluation should be assigned in this case.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability 
at issue reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  Id.

TDIU

A claim of TDIU is reasonably raised in the record.

VA regulations indicate that when a veteran's schedular rating is 
less than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when: 1) if there is 
only one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more disabilities, at 
least one disability shall be ratable at 40 percent or more, and 
there must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  
To meet the requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) disabilities 
resulting from one common etiology; (3) disabilities affecting a 
single body system; (4) multiple injuries incurred in action; and 
(5) multiple disabilities incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability rating 
may also be assigned pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b) for veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-connected 
disabilities, but who fail to meet the percentage standards set 
forth in section 4.16(a).

As a result of the instant decision, the Veteran's PTSD rating is 
now 70 percent.  As such, he meets the threshold requirements for 
TDIU under 38 C.F.R. § 4.16(a).  Moreover, resolving reasonable 
doubt in the Veteran's favor, the evidence indicates that he is 
unable to secure and follow substantially gainful employment due 
to his PTSD.  Indeed, the August 2003 VA examination indicated 
that the Veteran's last job ended because he was highly 
disorganized and was irritable with customers.  His declining 
cognitive abilities also affected his ability to perform his 
duties.  Additionally, a private doctor in August 2010 indicated 
that the Veteran had marked restrictions of activities of daily 
living and extreme difficulties in maintaining social 
functioning-both of which support a finding of unemployability.  

In sum, the evidence is deemed to be at least in equipoise as to 
the question of whether the Veteran's service-connected PTSD 
precludes his ability to secure and follow substantially 
employment, without regard to any nonservice-connected 
conditions.  Accordingly, an award of TDIU is warranted here.


ORDER

Entitlement to an evaluation of 70 percent, but no more, for PTSD 
is granted, subject to the regulations applicable to the payment 
of monetary benefits.

Entitlement to TDIU is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


